DETAILED ACTION
Applicant’s amendment filed 10/11/2022 has been fully considered. 
Claims 1-21 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The provisional Double Patenting rejection is withdrawn in view of the Terminal Disclaimer filed on 10/11/2022.
Regarding the §112(a) Rejections and Applicant’s argument that “the Examiner does not understand how the specification discloses "how the function (authenticate) is performed or the result is achieved", Examiner respectfully points out that an open-ended list of examples does not provide for the claim to sufficiently identify how the function (authenticate) is performed or the result is achieved. 
Regarding the §112(b) Rejections, Examiner respectfully points out that an open-ended list of examples does not provide for the intended metes and bounds of “as a function”, thus the claims are indefinite. It is further indefinite what and how is authenticated.
Two separate requirements are set forth in 35 U.S.C. 112(b)  and pre-AIA  35 U.S.C. 112, second paragraph, namely that: (A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and (B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.
The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a)  provides that a patent is applied for in the name or names of the actual inventor or inventors.
The second requirement is an objective one because it is not dependent on the views of the inventor or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.
Although an essential purpose of the examination process is to determine whether or not the claims define an invention that is both novel and nonobvious over the prior art, another essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be removed, as much as possible, during the examination process.
The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards it. If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). If a rejection is based on 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, the examiner should further explain whether the rejection is based on indefiniteness or on the failure to claim what the inventor or a joint invention regards as the invention. Ex parte Ionescu, 222 USPQ 537, 539 (Bd. Pat. App. & Inter. 1984).
Regarding the §103 Rejection, Examiner respectfully points out that Jensen teaches the argued portion since a value is obtained/received, associated with an identifier, and provided to a key generation function. Perhaps amending to overcome the 112 issues above and to what the identifier corresponds may help in overcoming the prior art of record. Examiner also notes that the cited portion and related section is in the context of swapping certificates from a manufacture to a second level manufacturer, teaching the argued different domains. The cited portion and the additional context is reproduced herein below for Applicant’s benefit. 
Applicant’s arguments are not persuasive.
Jensen, col. 6, lines 13-67:
(51) FIG. 4 shows a system 400 for generating a key swap certificate at a factory 402. A key swap certificate 438 may be introduced, like described in more detail below. This may allow a 2nd level manufacturer to program additional data or software into a device 412 (for example an authentication device). In FIG. 4, keys denoted by an encircled “S” 434 may be keys of a device specific key pair. Keys denoted by an encircled “G” 436 may be keys where the same key or (key) seed for generating the key may be used for more than one device (for example for many devices). A key pair including a private key (which may be referred to as a security private key SPrk 406) and a public key (which may be referred to as a security public key 416) may be used for a plurality of devices. The security private key 406 may be a secret of the factory, and may never leave the factory. The security public key 416 may be stored in the device 412 and may be protected using a commonly known protection scheme.
(52) The key swap certificate may be a main component in the multilevel customization according to various devices and methods. The following steps describe the key swap generation in more detail.
(53) A seed key generator 440 may be provided to allow generation of the same key pair based on same input. This may be beneficial, as a manufacturer would otherwise have to keep track of all randomly generated key pairs in case subsequent reprogramming is required. Keeping large databases with device specific data is not desirable.
(54) A key seed 404 may be the secret used for the key generation. Together with the HWID (hardware identification) 418 read from the device 412 (for example a radio communication device, for example a mobile phone), it may be possible to generate the same key pair for the same device, but again assuring a low likelihood of two devices having the same key pair. In other words, a device specific key pair (including a public key, for example a custom public key CPuk 408, and a private key, for example a custom private key CPrk 410), may be determined based on the key seed 404 and the HWID 418. A private/public key generator may use random data for generating key pairs. In the “Seed Key Generator”, instead of using “true random data”, an infinite supply of “pseudo random data” may be provided based on the seed. Pseudo random data may mean that the exact same sequence of “random data” will be regenerated every time the method is restarted. Hence the “known key generator” method may always end up re-generating same key pair, since the seed based “pseudo random data” supplied will always be the same.
(55) A signing tool 426 may generate the key swap certificate 438. The signing tool 426 may generate the key swap certificate 438 by signing the custom public key 408 and the HWID 418 (which the signing tool 426 may read from the device 412) with the security private key 406. The signature may be denoted by SPrkSign 432. In other words: The CPuk 408 may be placed in the key swap certificate 438, which may be signed with the SPrk 406.
(56) The key swap certificate 438 may be programmed into the device. At runtime, the device 412 may validate the certificate 438 by validating the signature 432 using the security public key 416, and also ensuring that the HWID from the certificate 438 matches the device HWID 418 stored in the device 412.
(57) The custom private key 410 may be used by a 2nd level manufacturer to program additional software and/or data which may be validated using the custom public key 408 from the key swap certificate 438. The private key handling may be done in two ways like described in the following:

Terminal Disclaimer
The terminal disclaimers filed on 10/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,892,902 and 10,205,598 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function (authenticate) is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). 
Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be support for “the key generation numeric value comprises a signature key generation, numeric value”.
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what the intended metes and bounds of “as a function” is, and thus the claims are indefinite. It is further indefinite what and how is authenticated.
Claims 19-21 as indefinite what the metes and bounds of “wherein the key generation numeric value comprises a signature key generation, numeric value”, i.e. a value comprises “a signature key generation, numeric value”. 
Claim Rejections - 35 USC § 103
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20120159167), and further in view of Jensen (9906372).
Regarding claims 1, 7, and 13, Lee teaches A gateway device of a second domain comprising: an interface; and a processor operable to (abstract, par.10-13): 
authenticate, through the interface, with a key generation device of a first domain as a function of a credential of the first domain (par.34-40); 
send a unique identifier of the key generation device to a database of the second domain (par.10-12, 36-44); 
receive a value associated with the unique identifier (par.8-10, 51-68).
Lee does not expressly disclose, however, Jensen teaches receive, from the second domain database, a key generation numeric value associated with the unique identifier; and send the key generation numeric value to the key generation device (col.6, 35-67).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Lee to use keys derived as taught by Jensen.
One of ordinary skill in the art would have been motivated to perform such a modification to associate keys between different environments/domains (Jensen, cols.5-6, 12-13).
Regarding claims 2, 8, and 14, Lee/Jensen teaches wherein the interface is further operable to: receive, from the second domain database, a second domain public key certificate of the key generation device; and send the second domain public key certificate of the key generation device to the key generation device (Jensen, col.6, 14-60, 8, 30-67).
Regarding claims 3, 9, and 15, Lee/Jensen teaches wherein the first domain is a first certificate authority domain (Jensen, col.6, 14-60, 8, 30-67).
Regarding claims 4, 10, and 16, Lee/Jensen teaches wherein the second domain is a second certificate authority domain (Jensen, col.6, 14-60, 8, 30-67).
Regarding claims 5, 11, and 17, Lee/Jensen teaches wherein the credential is digitally signed by a first certificate authority of the first certificate authority domain (Jensen, col.6, 60-67, col.7, 1-15, 45-67).
Regarding claims 6, 12, and 18, Lee/Jensen teaches wherein the gateway device is also of the first domain (Lee, 48-58).
Regarding claims 19-21, Lee/Jensen teaches wherein the key generation numeric value comprises a signature key generation, numeric value (Jensen, col.7, 5-55).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419